DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology such as “disclosed.”  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (U.S. Patent No. 6,381,816).
As for Claim 1, Lai discloses a lock for an adjustment cord of a wearable article, the lock comprising:
a body (body of 1) defining a first passage (passage between holes 13) extending through the body from an entrance opening (13) of the body to a first exit opening (13) of the body, and the body defining a second passage (passage defined by the two units of 14) extending from an intermediate portion of the first passage to a second exit opening of the body (see Figs. 1 and 2);
wherein the body is configured with a segment (segment from face of 151 to opening of 13) of the first passage extending from the intermediate portion to the first exit opening in communication with the second passage; and
at least a portion of the second passage is narrower than the first passage (see Fig. 1 disclosing narrower second passage than first passage) so that a portion of the adjustment cord disposed in the segment of the first passage is movable relative to the first passage when tensioned and is selectively repositionable to the second passage where the adjustment cord locks to the body and retains tension (see Col. 2 lines 52-67).
9. The lock of claim 1, further comprising:
a mounting flange (17) connected with the body and configured to mount to the wearable article; and wherein the body and the mounting flange are an integral, unitary, one-piece component (see Fig. 10).
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: It appears the prior art fails to disclose the first and second body of the cord lock comprising the first and second passages disclosed in claim 13.
Claims 2-8 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677